DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in application 15/828,818 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2020 has been entered.
 
This is a non-final office action on the merits in application number 15/828,818. This action is in response to Applicant’s Amendments and Arguments dated 9/9/2020. Claims 1, 8, and 15 were amended and Claims 2, 9, 16 were previously cancelled.  Claims 1, 3-8, 10-15, and 17-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments related to the 35 USC 101 rejection:
	Applicant asserts on page 9 of Applicant’s Remarks dated 9/9/2020 that “the processor become a special purpose processor for the limited purpose claimed”. As discussed in the Office’s Final rejection dated 6/12/2020, Applicant defines the processor on page 17, line 16 estimation rule storage function as claimed.  These are generic computer elements used for the purposes they are intended.  Applicant’s abstract idea itself – using a look up table – is what decreases costs and improves quality, there are no “additional elements” other than a generic computer to perform this abstract idea thus Applicant merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(h)). As discussed in the 35 USC 101 rejection, infra, applicant recites an abstract idea – rules that amount to a look up table (i.e. given a certain change in state of a field device, find what maintenance operation should be performed) which is in the category of Certain Methods of Organizing Human Activity.  Applicant does not recite a technological solution to a technical problem.  Examiner maintains the rejection.

Regarding the arguments related to the 35 USC 103 rejection:

Applicant argues on page 14 of Applicant’s Remarks dated 9/9/2020 that, with respect to Claim 1, the Prior Art cited by the Office does not teach the amended: an estimation rule associating the change that has occurred with a maintenance operation that has been performed to the at least one field device.  Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

and a maintenance operation estimator configured to_ determine whether or not the change in the state of the at least one field device that has occurred, which is included in the device information acquired by the device information acquirer, has been set with reference to the estimation rule; and in a case in which the maintenance operation estimator has determined that the change in the state of the at least one field device has been set, acquire information of the maintenance operation associated with the change in the state of the at least one field devicthat has been performed to the at least one field device.  Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant finally argues on page 16 that that, with respect to Claim 1, the Prior Art cited by the Office does not teach “accurately estimating the maintenance operation actually performed by the worker to the field device in a plant or factory”. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 8 and 15 recite the statutory categories of apparatus (Machine), Method and Storage Medium (Manufacture), respectively. Claims 3-7 depend from Claim 1 and are thus Machine claims and Claims 10-14 depend from Claim 8 and are thus Method claims, Claims 17-20 depend from Claim 15 and are thus Manufacture claims.
Step 2A, prong 1:
Using amended Claim 1 as exemplary, amended Claim 1 recites 1. (Currently Amended): A maintenance managing apparatus for field devices, operational in connection with a process performed within a plant or factory , comprising: a processor configured to execute a maintenance managing program to implement: a device information acquirer configured to acquire device information including a change in a state of at least one field device that has occurred; an estimation rule storage which stores an estimation rule associating the change that has occurred with a maintenance operation that has been performed to the at least one field device; and a maintenance operation estimator configured to_ determine whether or not the change in the state of the at least one field device that has occurred, which is included in the device information acquired by the device information acquirer, has been set with reference to the estimation rule; and in a case in which the maintenance operation estimator has determined that the change in the state of the at least one field device has been set, acquire information of the maintenance operation associated with the change in the state of the at least one field devicthat has been performed to the at least one field device.
For clarity Examiner has bolded the non-abstract elements. Amended Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Acquiring information and using rules to output information related to the information acquired, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles. Upon further review, acquiring information and using rules to output information related to the information acquired, similar to using a look-up table, is also an abstract idea in the category of Mental Processes, since, but for the use of a generic computer, this process could be performed in a human mind. 
Claims 3, 10 and 17 merely further define the estimation rule and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 4, 11 and 18 just teach storing and outputting the rule and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 5, 12 and 19 merely recites other mental steps of storing a list and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 6, 13 and 20 merely further define the estimation rule and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Claims 7 and 14 only further define the estimation rule and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively. Thus, Claims 3-8, 10-15, and 17-20 recite the same abstract idea.  Amended Claim 1 also recites “a device information acquirer” processor and Claims 1, 4-8, 11-15, and 17-20 additionally recite storage. Accordingly Claims 1, 3-8, 10-15, and 17-20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of  the processor recited in Claim 1, “a non-transitory computer readable storage medium” recited in Claim 15, and storage for various software elements recited in Claims 1, 4-8, 11-15, and 17-20, the Applicant does not claim any hardware. Applicant defines the processor on page 17, line 16 as a “general purpose computer”. The “a non-transitory computer readable storage medium” and various storages are recited at a high level of generality in Applicant’s claims and Applicant’s specification on Page 27 lines 19-22 describes many different types of devices with memory functionality. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  


Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor and a generic storage / generic medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes how to generally apply the concept of a look up table in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 8 and 15 as a whole merely describes how to generally apply the concept of a look up table in a computer environment and do not contain an inventive concept. Further, as discussed above, dependent Claims 3-8, 10-15, and 17-20 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole generally apply the concept of a look up table in a computer environment and do not contain an inventive concept. Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20110276828 to Kenji Tamaki et. al. (Tamaki) in view of Foreign Patent Publication WO 2017/063536 A1 (also known as PCT/CN2016/101688, filed on 10 Oct 2016) (Chen).

Regarding Claims 1, 8 and 15:
Tamaki teaches a system in a process plant that uses historical state and maintenance data of a field device to develop a model of the field device.  Tamaki teaches:  (Currently Amended): A maintenance managing apparatus for field devices, operational in connection with a process performed within a plant or factory, comprising: a processor configured to execute a maintenance managing program to implement: ([0002] “For an apparatus (facility) converting fuel to at least kinetic energy, thermal energy or electrical energy” and [0102] “processor”). 

a device information acquirer configured to acquire device information including a change in a state of at least one field device that has occurred; ([0074] “an output (state data item) from a plurality of sensors measuring a predetermined state of the apparatus is sampled and collected in a predetermined time unit, and is stored as a history”.

an estimation rule storage which stores an estimation rule associating the change that has occurred with a maintenance operation that has been performed to the at least one field device; ([0161] “in the step of S101 of FIG. 5, the sub-module of the data cleansing 21 collects the history 201 of the state (state measurement data DS) of the apparatus 1, and collects the maintenance history data D0 of the apparatus 1. Subsequently, in the step of S102, the sub-module cleanses the data, so that the state measurement data DS at the time of a normal operation of the apparatus 1 is extracted”). Examiner is interpreting Applicant’s estimation rule storage to be equivalent to the sub-module of the model creation module since this data structure contains the historical maintenance operations and the historical state of the device at the time of each historical maintenance operation. Examiner notes that Tamaki teaches that the two pieces of 

While Tamaki teaches a data structure containing associated pairs of historical field device states and maintenance operations, Tamaki does not specifically teach searching this database for a state and, if it is present, using the state as a key and outputting the associated maintenance operation. Tamaki does not specifically teach: a maintenance operation estimator configured to_ determine whether or not the change in the state of the at least one field device that has occurred, which is included in the device information acquired by the device information acquirer, has been set with reference to the estimation rule; and in a case in which the maintenance operation estimator has determined that the change in the state of the at least one field device has been set, acquire information of the maintenance operation associated with the change in the state of the at least one field devicthat has been performed to the at least one field device.  Chen teaches a method and apparatus for searching for a history alarm of network element. Chen teaches ([abstract] “The method comprises: receiving a status change notification of a first network element (S101); searching a real-time network element status information table storing network elements for the first network element (S102); and if the first network element is found, searching for a history alarm of the first network element according to a type”. Examiner is interpreting Applicant’s field device to be equivalent to Chen’s “network element” thus Applicant’s the change in the state of the at least one field device that has occurred is equivalent to Chen’s “status change notification of a first network element”. Examiner is interpreting Applicant’s estimation rule and estimation rule storage to be equivalent maintenance operation to be equivalent to Chen’s “history alarm”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked historical device states and maintenance operations, as taught by Tamaki, could be searched using the state as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

Regarding Claims 3, 10 and 17:
Tamaki in view of Chen teaches all of the elements of Claims 1, 8 and 15. Tamaki also teaches: The maintenance managing apparatus according to claim 1, wherein in the estimation rule, at least one of a change in a communication state of the field device and a change of a parameter is associated with the maintenance operation.  ([0161] “The model creation module 2 (FIG. 3) accumulates the history (201) of the state measurement data DS. Also, execution information of the maintenance operation performed to the apparatus 1 by the maintenance operator (maintenance apparatus 54) is recorded and accumulated in the maintenance operation history record module 8 as a maintenance history data D0. The model creation module 2 references the maintenance history data D0”). In the interest of compact prosecution, Examiner notes that Tamaki also teaches obtaining the state of other sensors (parameters) (see, for example, [0093]).

Regarding Claims 4, 11 and 18:
Tamaki teaches a data structure that stores pairs of device states and associated maintenance operations, Tamaki teaches:  The maintenance managing apparatus according to claim 1, further comprising: a maintenance operation storage which stores the maintenance operation ([0161] “sub-module”).  
Tamaki also teaches and a maintenance report generator configured to generate a maintenance report 25based on the maintenance operation stored in the maintenance operation storage.:  ([0030] “outputting information for the maintenance plan”).  

 Examiner is interpreting Applicant’s estimated by the maintenance operation estimator to mean the result of the look-up in the data structure that lists historical field device states and associated maintenance operations. While Tamaki does not specifically teach: estimated by the maintenance operation estimator, Chen teaches a similar look-up table and teaches searching the table using the state of a field device as a key to find the associated history alarm. ([abstract] “searching a real-time network element status information table storing network elements for the first network element (S102); and if the first network element is found, searching for a history alarm of the first network element according to a type”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked historical device states and maintenance operations, as taught by Tamaki, could be searched using the state as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

Regarding Claims 5, 12 and 19:
Tamaki also teaches: The maintenance managing apparatus according to claim 1, further comprising: a parameter designation storage … and a designation of a parameter of the field device in association with each 5other, wherein the device information acquirer configured to acquire the change in the parameter based on the designation of the parameter stored in the parameter designation storage. ([0086] “a module, part, or others at a predetermined location of the apparatus is associated with each data item” and [0074] “an output (state data item) from a plurality of sensors measuring a predetermined state of the apparatus is sampled and collected in a predetermined time unit, and is stored as a history. To each sensor, a predetermined state data item (for example, temperature, electricity, or others) is corresponded”). 
While Tamaki teaches associating a particular field device’s state and other parameters with a maintenance operation, Tamaki does not specifically teach which stores identification information of the field device. Chen teaches ([page 5, line 20] “table is queried according to the network element name”). Examiner interprets Applicant’s field device to be equivalent to the “network element” taught by Chen. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked historical device states and maintenance operations, as taught by Tamaki, could be searched using the state as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

10

Regarding Claims 6, 13 and 20:
Tamaki in view of Chen teaches all of the elements of Claims 1, 8 and 15.  The maintenance managing apparatus according to claim 1, further comprising: a device list storage which stores a device list in which identification information of the field device and a current communication state of the field device or a past communication state of the field device are associated with each other, wherein the maintenance operation estimator is configured to refer to the 15estimation rule in accordance with the change based on the current communication state and the past communication state.  

Examiner is interpreting a device list storage which stores a device list in which identification information of the field device and a current communication state of the field device or a past communication state of the field device are associated with each other, to mean the database of device states and associated maintenance operations now also with the name of the applicable field device. As discussed, supra, with respect to Claims 1, 8 and 15, Tamaki teaches in [0161] a data structure containing associated pairs of historical field device states and maintenance operations but, as discussed, supra, in Claims 5, 12 and 19, Tamaki does not specifically teach identification information of the field device. Chen teaches ([page 5, line 20] “table is queried according to the network element name”). Examiner interprets Applicant’s field device to be equivalent to the “network element” taught by Chen. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked historical device states and maintenance operations, as taught by Tamaki, could be searched using the state as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.

Examiner is interpreting wherein the maintenance operation estimator is configured to refer to the 15estimation rule in accordance with the change based on the current communication state and the past communication state to mean that the state can be either historical or current. While Tamaki teaches that all states are in the database and the model is created and updated [0094], Tamaki does not specifically differentiate a current state. Chen teaches ([page 2, line 6] “current alarms” and [page 2, line 24] “receiving a state change notification of the first network element” which Examiner interprets to teach current communication state. Chen also teaches ([page 6, lines 34-35] “the network element NE4 stored in the meta-state information table is updated to the link-building state "1" corresponding to the network element NE3”). Examiner interprets this to teach a constantly updated state which retains state history. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked historical device states and maintenance operations, as taught by Tamaki, could be searched using the state as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.


Regarding Claims 7 and 14: 
Tamaki in view of Chen teaches all of the elements of Claims 1, 4, 8, 11, 15 and 18. Tamaki also teaches: The maintenance managing apparatus according to claim 4, wherein the maintenance operation storage comprises:  20a setting history storage which stores a setting history that is a history of maintenance operations of parameter setting estimated by the maintenance operation estimator; and an operation history storage which stores an operation history that is a history of maintenance operations estimated by the maintenance operation estimator 25other than the parameter setting, and  … based on the setting history stored in the setting history storage or the operation history stored in the operation history storage. Examiner  setting history to be the accumulation of all selections using the database of associated historical states and historical maintenance operations. As discussed, supra, Tamaki teaches the database (see at least [0161]) and Chen teaches the selection using the state as a key (see at least [abstract]). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked historical device states and maintenance operations, as taught by Tamaki, could be searched using the state as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.


While Tamaki teaches reporting: ([0030] “outputting information for the maintenance plan”), Tamaki does not specifically teach: wherein the maintenance report generator is configured to generate the maintenance report based on the setting history stored in the setting history storage or the operation history stored in the operation history storage. Chen teaches a similar look-up table and teaches searching the table using the state of a field device as a key to find the associated history alarm. ([abstract] “searching a real-time network element status information table storing network elements for the first network element (S102); and if the first network element is found, searching for a history alarm of the first network element according to a type”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the database of linked historical device states and maintenance operations, as taught by Tamaki, could be searched using the state as a key, as taught by Chen, because it would be applying a known technique to a known virtual device ready for improvement to yield predictable results.


Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent Publication 2005/0007249 teaches a system in a process plant that maps operational information from field devices to a plurality of operational states and uses rules to determine if maintenance is required. See especially [0260-0267]. Examiner notes this is the same assignee as the two references cited in the 35 USC 103 rejection, supra, and U.S. Patent Publication 2002/0163427 (See especially [0086] and Fig 8) and U.S. Patent Publication 2006/0241907 (see especially [0055]) also have a common inventor and similar subject matter.
U.S. Patent Publication 2006/0047480 (see especially [0042, 0045]) teaches a field diagnostic component with a rule look up table and also artificial intelligence to recommend maintenance for field devices.
U.S. Patent Publication 2006/0052905 (see especially [0153, 0155 and 0156]) teaches a diagnostic module that takes a change in the state of a field device and, using a rule or look-up table, provides a maintenance procedure.
U.S. Patent Publication 2009/0089701 (see especially [0074-0076] and U.S. Patent Publication 2009/0085934 teaches using historical field device alarms and rules to present corrective actions to a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687